Title: To Alexander Hamilton from Benjamin Brookes, 8 May 1799
From: Brookes, Benjamin, Jr.
To: Hamilton, Alexander


          
            Majr Genl Hamilton
            Sir,
            Maryland Prince George County Upper Marlbro May 8. 1799
          
          In Obediance to the order, of the Secretary of War, published in the Baltimore Gazatte, ordering all Officers on furlow, or Absent from Command, belonging to the first Second third & forth Regiments of Infantry & the first & Second Regiments of Artillery to report themselves to Genl Hamilton without delay—do now in Complyance With that order report having Never been called to Command, or Absent on furlow now Wait the Order of Genl Hamilton, & Solicit  If Consistant with the arangement of the Army that my station May be at Baltimore Garrison, It being at present More Conveniant To My family & Benefical to My own Affairs: But for My Contry Good am at all times ready to Obey—be Either in the field or in Garrison—
          I am Sir, with Great respect your Obt. & Huml. Servt.
          
            Benjamin Brookes
          
        